Citation Nr: 1036135	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-30 955A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska



THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred for ambulance services on June 11, 2005.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from July 1941 to January 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Lincoln, Nebraska, 
which is the agency of original jurisdiction (AOJ) in this 
matter.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The care and services rendered to the Veteran at a non-VA 
medical facility on June 11, 2005, were not authorized in advance 
and were not for the purpose of treating an adjudicated service-
connected disability.

2.  At that time of the above treatment, the Veteran was entitled 
to benefits under Medicare which is a health plan contract as 
defined by law.

CONCLUSION OF LAW

The criteria for payment or reimbursement of ambulance 
transportation expenses, arising from unauthorized non VA medical 
treatment on June 11, 2005, have not been met.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-.1008 
(2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Statutes and Regulations

The Veteran is seeking reimbursement for the costs of ambulance 
transport to a private facility on June 11, 2005.  

At that time his established service-connected disabilities were 
generalized anxiety disorder, rated as 10 percent disabling and 
diarrhea, hepatitis with jaundice and malnutrition rated as 
noncompensably disabling.  

Generally, in order to be entitled to payment or reimbursement of 
medical expenses incurred at a non-VA facility, a claimant must 
satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held to 
be aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran 
who has a total disability, permanent 
in nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental 
condition in the case of a veteran who 
is participating in a rehabilitation 
program and who is medically 
determined to be in need of hospital 
care or medical services for reasons 
set forth in 38 C.F.R. § 17.47(i) 
(formerly § 17.48(j)); and

(b) The services were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health; and

(c) No VA or other Federal facilities were 
feasibly available and an attempt to use 
them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had been 
or would have been refused.

If any one of the foregoing requirements is lacking, the benefit 
sought may not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. 
Gober, 10 Vet. App. 539, 547 (1997).

In this case, the Veteran received treatment for a nonservice-
connected chest pain.  The evidence does not otherwise show 
treatment for a non-service connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or that he has a total disability that is permanent 
in nature resulting from a service-connected disability, or that 
he is participating in a rehabilitation program.  Thus, he fails 
to meet any of the first criterion under 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120, and reimbursement cannot be allowed under 
these provisions.

In considering every possible theory of entitlement, the Board 
has also considered whether reimbursement is warranted under the 
Veterans Millennium Health Care and Benefits Act, Public Law No. 
106-177.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Under that law, in order to be entitled to reimbursement 
of the aforementioned medical expenses, the Veteran must meet the 
criteria enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, the provisions of which became 
effective as of May 29, 2000.  To be eligible for reimbursement 
under this authority, the Veteran has to satisfy all of the 
following conditions:

(a) The emergency services were provided in 
a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been hazardous 
to life or health (this standard would be 
met if there were an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity (including 
severe pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt 
to use them beforehand would not have been 
considered reasonable by a prudent 
layperson (as an example, these conditions 
would be met by evidence establishing that 
a veteran was brought to a hospital in an 
ambulance and the ambulance personnel 
determined that the nearest available 
appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the veteran could not have been 
safely discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the 
VA health care system and had received 
medical services under authority of 
38 U.S.C. Chapter 17 within the 24- month 
period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the veteran or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the veteran or provider 
against a third party for payment of such 
treatment and the veteran has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the veteran's 
liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group 
of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2009).

However, in this case, the Veteran does not satisfy at least one 
of the requisite criterion set forth above, and thus 
reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 
C.F.R. § 17.1002 cannot be granted.  

Factual Background and Analysis

The relevant facts in this case are not in dispute.  Pertinent 
records show that on June 11, 2005, the Veteran was transported 
by ambulance to the emergency room at Columbus Community Hospital 
for chest pain.  The Board would note that the record for the 
hospitalization is somewhat unclear in that the Veteran has not 
submitted any treatment records, but has written that he thought 
he was dying of a heart attack. It is neither contended, nor 
suggested by the record, that the Veteran had any prior 
authorization from VA to receive the medical care he was provided 
at that time.

The record also reflects that the Veteran has been entitled to 
health care coverage under the Medicare government plan.  A 
Medicare Remittance Notice appears to indicate that Medicare paid 
a portion of a $450.00 bill and that a remaining balance of 
$68.99 was the Veteran's responsibility.

In December 2005, the claim for payment of medical expenses were 
denied by the VAMC, on the basis that the Veteran had other 
health coverage as a means of payment for all or part for the 
treatment provided by Columbus Community Hospital.  

Medicare is a supplementary medical insurance which was 
established to provide basic protection against the costs of 
hospital, related post-hospital, home health services, and 
hospice care for the aged and disabled pursuant to section 1811 
of the Social Security Act.  See 42 U.S.C.A. § 1395c (West 2002).  
The definition of a health-care contract includes such insurance 
plans.  38 U.S.C.A. § 1725(f)(2)(B).  

Thus, the criteria for reimbursement for ambulance transportation 
under the provisions of 38 U.S.C.A. § 1725 and its implementing 
regulations are not met.  While the Board is sympathetic to the 
Veteran's plight, the information he has provided is insufficient 
to confer entitlement to payment for the expenses being 
considered in this appeal.  As noted, a portion of the expenses 
for his treatment has already been paid under the Medicare 
program.  38 C.F.R. § 17.1002(g).  Therefore, the fact that the 
bills from this emergency treatment were not covered completely 
is not relevant under the foregoing regulation.  

Unfortunately, the Board is unable to provide a legal remedy.  
See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 'extend . . . benefits 
out of sympathy for a particular [claimant].'").  Since the 
Veteran's claim fails because of absence of legal merit or lack 
of entitlement under the law, the claim must be denied.  See 
Sabonis, 6 Vet. App. at 430.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  However, these changes are not 
applicable to claims such as the one decided herein.  See Barger 
v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the laws 
changed by VCAA).  Similarly, the statute at issue in this matter 
is not found in Chapter 51 (rather, in Chapter 17).

As concerns the duty to assist, the Board notes that the 
development of medical evidence appears to be complete.  Unlike 
many questions subject to appellate review, the issue of whether 
the Veteran is entitled to reimbursement or payment of medical 
expenses, by its very nature, has an extremely narrow focus.  The 
facts underlying this case do not appear to be in dispute.  In 
this case, the only evidence necessary to decide the claim 
revolves around what transpired on June 11. 2005.  Thus, evidence 
which is necessary to decide the case is already of record and, 
as explained, the outcome of the case is mandated by the relevant 
law and regulations.  Therefore, no amount of additional 
evidentiary development would change the outcome of the case.  
The Veteran does not assert that there is additional evidence to 
be obtained or that there is a request for assistance that has 
not been acted on.  The Board finds that the AOJ has complied 
with the duty to assist the Veteran with the development of his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development. Such a 
remand would result in unnecessarily imposing additional burdens 
on VA, with no additional benefit flowing to the Veteran.  The 
U.S. Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis supra.


ORDER

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at a private medical facility on June 11, 2005 
is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


